Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “internal parameter determining module”, “external parameter determining module”, “mapping relationship determining module”, “pixel motion module” and “world motion module”, in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Comments Regarding Patent Eligibility
The claimed invention is considered patent eligible.  Claims 1-11 and 18-20 are directed to a process and an article of manufacture, which are categories of invention established by 35 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	Claim 1 requires, that the determining an internal parameter set based at least in part on calibrating the scanning apparatus according to a first predetermined algorithm includes:
	determining a first set of values of the internal parameter set associated with a first plurality of calibration images;
	determining whether a total number of calibration images of the first plurality of calibration images is greater than a threshold number; and
	if the total number of calibration images is greater than the threshold number:
	determining a deviation metric set associated with the first plurality of calibration images, each deviation metric of the deviation metric set associated with one calibration image of the first plurality of calibration images;

	generating a second plurality of calibration images, the second plurality of calibration images being parts of the first plurality of calibration images but not including at least one image of the removed one or more calibration images; and
	determining a second set of values of the internal parameter set associated with the second plurality of calibration images.
	These features, in combination with the other elements of the claim, were neither disclosed nor suggested by the prior art of record.  Claims 12 and 18 recite analogous limitations.  Claims 2-11 depend from claim 1, claims 13-17 depend from claim 12, and claims 19-20 depend from claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 10,576,636 to Islam et al. teaches capturing calibration images and adding the captured calibration images to a captured image set.  If the number of captured calibration images reaches the defined target count, a second calibration is performed to determine updated camera calibration information based on the captured calibration images.  The amount of 
	U.S. Patent Application Publication 20160247293 to Beylin et al. teaches motion-corrected PET image reconstruction, wherein motion of an object during scanning is determined, calibration to determine intrinsic and extrinsic optical imaging parameters for a stereo camera is performed, and calibration is performed to find the transformation between the stereo camera coordinate system and the PET device. 
	U.S. Patent Application Publication 20170340287 to Fulton et al. teaches motion correction in CT imaging, performing a mapping of detector coordinate system to world coordinate system is determined, and further estimating motion in detector coordinate system and transforming it to the world coordinate system.
	U.S. Patent Application Publication 20120014579 to Li et al. teaches motion compensation for a CT device utilizing a stereo vision measurement system, wherein an imaging device calculates motion parameter of scanned object, and a camera calibration is performed to determine intrinsic and extrinsic parameters by measuring coordinates of markers in the imaging coordinate system of the camera.
	“Pose Measurement and Tracking System for Motion-Correction of Unrestrained Small Animal PET/SPECT Imaging” by Goddard et al. teaches an optical landmark-based pose measurement and tracking system, wherein intrinsic and extrinsic camera calibration parameters are estimated.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417.  The examiner can normally be reached on Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JON CHANG/Primary Examiner, Art Unit 2665